In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00100-CV
                               __________________

                   IN RE LONNIE KADE WELSH
__________________________________________________________________

                           Original Proceeding
           435th District Court of Montgomery County, Texas
                     Trial Cause No. 15-01-0659-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In a petition asking this Court to grant a petition for mandamus, Lonnie Kade

Welsh seeks a ruling overturning the results the State obtained in the lawsuit that

ended in a judgment committing Welsh as a sexually violent predator in trial court

cause number 15-05-00659-CV.1 Welsh lists six overlapping claims in the table of

contents accompanying his petition. His complaints fall within the three categories

and complain: (1) The charge contains error; (2) the evidence is insufficient to

support the jury’s finding that Welsh is a sexually violent predator; and (3) the trial




      See generally In re Commitment of Welsh, No. 09-15-00498-CV, 2016 WL
      1

4483165, at *1 (Tex. App.—Beaumont Aug. 25, 2016, pet. denied) (mem. op.).
                                     1
and appellate attorneys assigned to represent Welsh at his trial and in his appeal

failed to discharge the duties they owed Welsh to provide him with effective

assistance of counsel.2 In the petition Welsh filed in this Court, however, he failed

to include an appendix containing the documents supporting his claims.3

      Under Texas law, a court may grant a petition for mandamus to correct a clear

abuse of discretion when no adequate remedy exists through an ordinary appeal.4

For that reason, a court may not grant relief on a realtor’s petition for mandamus

relief to the extent the relator is complaining about matters that could have been

raised in an ordinary appeal. 5

      Two of Welsh’s three claims cannot be considered on their merits, as Welsh

could have but failed to present them in the regular appeal he filed from the final

judgment in cause number 15-01-0659-CV. Thus he cannot now complain the record



      2
         U.S. CONST. amend. VI (providing that in “all criminal prosecutions, the
accused shall enjoy the right . . . to have the Assistance of Counsel for his defence”);
see Strickland v. Washington, 466 U.S. 668 (1984).
       3
         See Tex. R. App. P. 52.3(k); see also Tex. R. App. P. 52.7. Welsh’s petition
is also defective for other reasons, including that he fails to identify information
about the Respondent judge. See Tex. R. App. P. 52.2. But since Welsh identified
the trial court cause number, we apply Rule 2 and overlook the fact that his petition
does not strictly comply with the requirements of Rule 52 to expedite our resolution
of the arguments he presented to support the petition he filed. See Tex. R. App. P. 2.
       4
         In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.
proceeding).
       5
         See In re Luna, No. 07-10-00079-CV, 2010 WL 1050236, at *2 (Tex. App.—
Amarillo Mar. 23, 2010, orig. proceeding) (denying mandamus relief where relator
failed to show how the complaint could not have been raised in an appeal).
                                             2
is insufficient to support the final judgment in trial court cause number 15-01-0659-

CV and he cannot complain about alleged errors in the charge. Welsh’s remaining

claim, which alleges he received ineffective assistance of trial and appellate counsel,

are also unavailing because his petition seeking mandamus relief does not show he

presented these claims in the trial court through a proper pleading that would have

authorized that court, in the first instance, to address his claims. 6 And assuming

without deciding that claims of ineffective assistance are cognizable in a civil-

commitment proceeding challenged by filing a writ of mandamus—a matter we

expressly do not decide—Welsh must first present these claims to the trial court and

before we may reach them when conducting our mandamus review even if they are

cognizable. Even then, he must show the trial court that his claims of ineffective

assistance are based on facts “firmly founded in the record.”7 No such evidence is

before us here.




      6
         See Tex. R. App. P. 52.7(a). The 435th District Court retains jurisdiction over
Welsh’s commitment and any modification of the civil commitment order or
procedure for Welsh’s release from the commitment order. See In re Welsh, No. 09-
18-00126-CV, 2018 WL 1864729, at *1 (Tex. App.—Beaumont Apr. 19, 2018, orig.
proceeding [mand. denied]) (mem. op.). A person’s civil commitment “continues
until the person’s behavioral abnormality has changed to the extent that the person
is no longer likely to engage in a predatory act of sexual violence.” Tex. Health &
Safety Code Ann. § 841.081(a).
       7
         See In re Commitment of Garcia, No. 09-13-00235-CV, 2014 WL 5490938,
at *2 (Tex. App.–Beaumont Oct. 30, 2014, pet. denied) (mem. op.).
                                           3
      Having reviewed Welsh’s petition, we conclude he has not shown he is

entitled to relief. Accordingly, Welsh’s petition for writ of mandamus is denied. 8

      PETITION DENIED.


                                                           PER CURIAM

Submitted on May 12, 2021
Opinion Delivered May 13, 2021

Before Kreger, Horton and Johnson, JJ.




      8
          See Tex. R. App. P. 52.8(a).
                                          4